Citation Nr: 0737501	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for anxiety, depressive 
neurosis with depression and panic attacks, secondary to the 
service-connected left trigeminal neuropathy. 

2.  Entitlement to service connection for an unspecified 
right knee disorder. 

3.  Entitlement to service connection for a low back 
disorder. 

4.  Entitlement to service connection for degenerative joint 
disease of the hips. 

5.  Entitlement to service connection for a urological 
disorder, secondary to service-connected diabetes mellitus. 

6.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for chronic sinus infections 
claimed as due to VA surgical treatment on August 16, 1995. 

7.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for arthritis claimed as due 
to VA surgical treatment on August 16, 1995. 

8.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for balance problems claimed 
as due to VA surgical treatment on August 16, 1995. 

9.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for bone loss, left upper 
jaw claimed as due to VA surgical treatment on August 16, 
1995. 

10.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hearing loss, left ear 
claimed as due to VA surgical treatment on August 16, 1995. 

11.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for excessive tearing of the 
eyes claimed as due to VA surgical treatment on August 16, 
1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974 and from January 1975 to March 1977.  

The current matter comes before the Board of Veterans' Appeal 
(hereinafter Board) on appeal of a rating decision in 
February 2006 by the Columbia, South Carolina, Regional 
Office (RO), which denied the veteran's claims of service 
connection an anxiety disorder, a right knee disorder, a low 
back disorder, a bilateral hip disorder, and a urological 
disorder; the rating also denied entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
chronic sinus infections, arthritis, balance problems, bone 
loss in the upper left jaw, hearing loss in the left ear, and 
excessive tearing of the eyes.  The veteran perfected a 
timely appeal to that decision.  

On August 30, 2007, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

In October 2007, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  Service connection is currently in effect for left 
trigeminal neuropathy, evaluated as 10 percent disabling.  

2.  Disability due to anxiety, depressive neurosis with 
depression and panic attacks are unrelated to service-
connected disease or injury.  

3.  A right knee disorder was not manifest in service and is 
not attributable to service.  Arthritis was not shown within 
the initial post-service year.  

4.  A low back disorder was not manifest during service or 
within one year of separation and is not attributable to 
service.  

5.  A bilateral hip disorder was not manifest in service and 
is not attributable to service.  Arthritis was not shown 
within the initial post-service year.  

6.  There is no competent evidence that the proximate cause 
of the veteran's chronic sinus infections was negligence or 
other fault on VA's part, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  

7.  There is no competent evidence that the veteran manifests 
any arthritis that was caused by carelessness, negligence, 
lack of proper skill, error in judgment or similar fault on 
VA's part or by an event not reasonably foreseeable.  

8.  There is no competent evidence that the veteran manifests 
any balance problems that was caused by carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on VA's part or by an event not reasonably 
foreseeable.  

9.  There is no competent evidence that the veteran manifests 
any bone loss in the left upper jaw that was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on VA's part or by an event not 
reasonably foreseeable.  

10.  There is no competent evidence that the veteran 
manifests hearing loss in the left ear that was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on VA's part or by an event not 
reasonably foreseeable.  

11.  There is no competent evidence that the veteran 
manifests excessive tearing of the eyes that was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on VA's part or by an event not 
reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  Anxiety, depressive neurosis with depression and panic 
attacks are not proximately due to, the result of, or 
aggravated by left trigeminal neuropathy.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.310(a) (2007), 71 Fed. Reg. 52,744 (Sept. 7, 
2006).  

2.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  

3.  A low back disability was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a) (2007).  

4.  Degenerative joint disease of the hips was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

5.  The criteria for compensation under 38 U.S.C.A. § 1151 
for chronic sinus infections have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.361 (2007).  

6.  The criteria for compensation under 38 U.S.C.A. § 1151 
for arthritis have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.361 (2007).  

7.  The criteria for compensation under 38 U.S.C.A. § 1151 
for balance problems have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.361 (2007).  

8.  The criteria for compensation under 38 U.S.C.A. § 1151 
for bone loss in the left upper jaw have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.361 (2007).  

9.  The criteria for compensation under 38 U.S.C.A. § 1151 
for hearing loss, left ear, have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.361 (2007).  

10.  The criteria for compensation under 38 U.S.C.A. § 1151 
for excessive tearing of the eyes have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.361 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in July 2002, June 2004, August 2004, April 
2005, July 2005, August 2005, September 2005, and December 
2005 from the RO to the veteran that were issued prior to the 
initial RO decision in February 2006.  Those letters informed 
the veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
July 2006 SOC and December 2006 SSOC were issued, which 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claims, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  In this case, as the preponderance of the evidence 
is against the claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for anxiety, 
depressive neurosis with depression and panic attacks, 
service connection for a right knee disorder, service 
connection for degenerative joint disease of the hips, 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
hearing loss in the left ear, arthritis, excessive tearing of 
the eyes, bone loss in the left upper jaw and balance 
problems, given that the veteran has offered testimony at a 
hearing before the Board, given that he has been provided all 
the criteria necessary for establishing service connection 
and compensation under 38 U.S.C.A. § 1151, and considering 
that the veteran is represented by a highly qualified 
veterans service organization, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The service medical records show that the veteran was seen in 
March 1975 with complaints of a lump on the inside of the 
upper right leg; no trauma was reported.  In October 1975, 
the veteran was seen with complaints of possible swollen 
lymph nodes.  The veteran indicated that he had this before, 
and it went off and off, extending to the back of the knees; 
the impression was possible cyst.  In January 1976, he was 
diagnosed with unspecified urethritis.  In June 1976, the 
veteran was seen for a follow up evaluation for symptomatic 
dysuria and slight urethral discharge.  In August 1976, the 
veteran was diagnosed with maxillary sinusitis.  On the 
occasion of his separation examination, in February 1977, the 
veteran reported a history of broken bones, loss of memory 
and amnesia.  A psychological evaluation was normal.  

Medical evidence of record, during the period from November 
1977 through November 1988, including VA as well as private 
treatment reports, reflect treatment for an anxiety disorder 
and a low back disorder.  In November 1977, the veteran was 
diagnosed with anxiety reaction.  VA outpatient treatment 
reports in June and July 1978 reflect diagnoses of 
nervousness and anxiety neurosis.  On the occasion of a VA 
examination in August 1978, the veteran complained of extreme 
nervousness and dizziness; he was diagnosed with depressive 
neurosis.  Clinical evaluation of the musculoskeletal system 
did not reveal any disability involving the right knee, the 
low back or the hips.  A June 1983 VA progress note reflects 
a diagnosis of anxiety disorder.  The veteran was seen at a 
VA clinic in November 1984 with complaints of low back pain 
over the past 4 days; the assessment was musculoskeletal 
strain.  

A VA medical certificate, dated in April 1990, indicates that 
the veteran was seen for complaints of back pain of a 2 to 3 
week history; he maintained that this was a service connected 
injury.  The veteran indicated that the pain radiated to the 
right hip.  Evaluation of the back revealed moderate right 
paralumbar spasm.  The assessment was R/O degenerative disc 
disease.  During an office visit in July 1990, Dr. Green B. 
Neal reported a diagnosis of chronic depression and anxiety 
disorder.  A November 1991 VA progress note reflects a 
diagnosis of anxiety/hyperventilation.  A discharge summary 
from Baptist Medical Center, dated in October 1992, reflects 
a diagnosis of anxiety neurosis with panic attacks.  A 
hospital discharge summary, dated in December 1992, reflects 
a diagnosis of major depression, moderate episode and panic 
disorder.  

A VA examination report, dated in January 1993, reflects an 
assessment of depression with anxiety.  A June 1993 VA 
progress note reflects a diagnosis of sinus congestive 
symptoms.  A VA treatment report, dated September 29, 1993, 
reflects an assessment of anxiety and depressive disorder.  
In a treatment report from Dr. Green Neal, dated in December 
1993, it was noted that the veteran complained of pain in his 
shoulder and his back; he was diagnosed with degenerative 
arthritis.  A June 1994 VA progress note reflects an 
assessment of generalized anxiety, chronic pain.  A July VA 
progress note reflects an assessment of anxiety/somatization 
disorder.  When seen in August 1994, the veteran was 
diagnosed with sinusitis.  On November 7, 1994, the veteran 
was seen for complaints of swelling in the right knee; no 
diagnosis was reported.  

VA progress notes, dated from January 1995 to June 1995, 
reflect treatment for several disabilities, including 
sinusitis and anxiety.  In January 1995, the veteran was 
diagnosed anxiety, severe, generalized; major depression; and 
multiple physical problems.  

Of record is Standard Form 522, dated August 16, 1995, 
indicating that the veteran was schedule to undergo 
extraction of tooth #14; it was noted that the risks involved 
with such procedure included: bleeding, infection, dry 
socket, numbness of the lip, heart stoppage, sinus 
infiltration and stroke.  

On December 27, 1995, the veteran was seen at a clinic with 
complaints of sinus pain; he was next seen in January 1996 
for similar complaints.  During a clinical visit in August 
1996, the veteran complained of pain and swelling the area of 
lacrimal ducts and sinuses; no dental etiology was noted.  

The veteran was seen for an ENT consultation by Dr. William 
J. Fravel in December 1995.  Dr. Fravel noted that 
examination showed no sign of an oral antral fistula at the 
site of the extracted tooth.  The nasopharynx was clear, and 
the anterior rhinoscopy was normal.  Dr. Fravel indicated 
that a CT scan of the veteran's sinuses showed no sign of 
sinus disease.  

Treatment reports from VA clinics as well as private 
physicians, dated from 1996 through 1998, show that the 
veteran received treatment for several disabilities, 
including sinusitis and anxiety disorder.  Among these 
records is a statement from Dr. Neal, dated in August 1996, 
indicating that the veteran was having pains over the 
posterior cervical neck with point tenderness over the C3-C4 
on the left.  Dr. Neal related that the veteran had dental 
surgery done at the VA in Atlanta; he had a root tip that 
broke off and eventually had to have surgery.  It was noted 
that the veteran was now left with a division II trigeminal 
neuropathy on the left.  

Of record is a report from Richland Memorial Hospital, dated 
January 10, 1997, indicating that the veteran reportedly fell 
and injured his back in May 1996; he did well until 3-4 days 
ago when he developed lower back pain which radiated into the 
hips.  The diagnosis was acute paralumbar back strain.  In a 
statement from Dr. James Lemon, dated January 15, 1997, it 
was noted that he originally presented status post extraction 
of tooth number 14 with subsequent root tips and sinus 
exposure; the veteran stated that he had been treated at the 
VA hospital and had multiple extractions with complications.  
Examination at that time revealed a healing socket in the 
area of tooth number 14 through which he was unable to force 
air with valsalva.  Clinical impression was sinusitis and he 
was urged to continue his antibiotics.  

A treatment report from Dr. Andrew J. Diamond, dated in 
December 1997, reflects a diagnosis of maxillary sinusitis, 
left.  Report of a radiological consultation, dated in 
January 1998, reflects an impression of changes of chronic 
paranasal sinusitis in the distribution.  In a treatment 
report in February 1998, Dr. Diamond reported a diagnosis of 
nasopharyngitis.  A September 1998 VA progress note indicates 
that the veteran was seen with complaints of pain in the left 
jaw for the past 3 to 4 days with green discharge; he 
indicated that he had had chronic sinusitis.  The veteran 
also reported a history of dark urine with some mild pain on 
urination.  The veteran also complained of right sided lower 
back pain for the past 3 to 4 days.  The impression was acute 
or chronic sinusitis, possible urinary tract infection, and 
musculoskeletal pain/lumbago.  

By a rating action in February 1999, the RO granted 
compensation for left trigeminal neuropathy under the 
provisions of 38 U.S.C.A. § 1151.  

In a treatment note from Dr. Neal, dated May 11, 2001, it was 
noted that the veteran was seen today; he had a terrible case 
of sinusitis.  The examiner also noted that the veteran had 
vertigo associated with a syndrome.  

In a consultation report, dated July 31, 2001, Dr. Julian 
Adams noted that the veteran reported having had a fainting 
episode resulting in brief unconsciousness, but he had had 
none since then.  In the last 2 to 3 weeks, he had had 
several episodes consisting of instability when he stands; he 
had not fainted.  The veteran complained of ongoing facial 
pain.  The impression was probable orthostatic dizziness, 
probably not related to neurological disorder.  

By a rating action in August 2001, the RO granted service 
connection for diabetes, evaluated as 10 percent disabling, 
effective July 9, 2001.  

On the occasion of a VA examination for evaluation of his 
cranial nerves, in September 2001, the veteran indicated that 
he continued to have pain in the left jaw that radiated to 
the back of the head.  He denied any trouble chewing except 
for pain, trouble with his left ear, hearing problems, 
tinnitus, dysarthria, dysphasia, diplopia, or dizziness.  The 
impression was history of dental extraction in 1996 with 
nonspecific numbness of the left side of the face with pain 
in the left jaw.  The examiner stated that the veteran had 
pain in the left jaw, which was secondary to poor dental 
hygiene rather than the dental extraction.  

A VA nursing note, dated in October 2001, reflects diagnoses 
of lower back pain and possible urinary tract infection.  

During an office visit in December 2001, Dr. Neal noted that 
the veteran had severe chronic sinusitis as a result of 
botched dental surgery.  He stated that the veteran had 
degenerative arthritis.  He further noted that the veteran 
had a chronic dislocation of the hip while he was in the 
service.  On March 4, 2002, Dr. Neal indicated that the 
veteran was seen for a follow up evaluation for injuries 
received in a motor vehicle accident on February 23, 2002; he 
was still having pain in his neck and shoulders.  When seen 
on March 25, 2002, Dr. Neal reported that the veteran had 
bursitis to the right knee.  During an office visit in May 
2003, Dr. Neal indicated that the veteran was seen with 
complaints of severe arthritic pain in the knees and hips.  
The diagnosis was bursitis of the hips and knees.  

The veteran was seen at a VA clinic in June 2004 for 
complaints of low back pain, which he claimed he injured in 
the military.  The assessment was chronic back pain, 
degenerative joint disease, and intermittent numbness down 
both legs.  

The veteran was afforded a VA neurological examination in 
March 2005.  At that time, the veteran reported having 
chronic facial pain which he related to a prior tooth 
extraction in 1995; the veteran indicated that he suffered 
for ten years with chronic pain that spread into the roof of 
his mouth and ear, as well as all over his whole body.  The 
veteran indicated that he has had chronic sinusitis of the 
left side ever since the tooth extraction.  It was noted that 
he has been seen in the ENT clinic and they did not think 
that he had any allergies; they believe that he had recurrent 
sinus infections and steady pain.  The veteran also reported 
that he suffered with severe depression related to his 
chronic pain in the left face.  Following an examination, the 
examiner stated that the veteran's main concern was the 
chronic pain that he feels he has suffered affecting his left 
face since the tooth extraction.  The examiner believed that 
there was a tremendous amount of embellishment on the 
examination.  The examiner stated that the veteran's 
depression was probably providing significant overlay in his 
overall symptomatology given that he is so flat and depressed 
appearing.  

On the occasion of a VA examination for evaluation of 
diabetes mellitus in November 2005, the veteran denied any 
bowel or bladder problems.  The veteran was described as a 
morbidly obese male.  The examiner stated that, at the 
present time, he did not find significant disability related 
to the veteran's diabetes mellitus.  The examiner noted that 
the veteran's complaints of pains in his hips and knees were 
more related to his morbid obesity than any issue stemming 
from his diabetes mellitus.  

Treatment records, dated in 2005 and 2006, including VA as 
well as private treatment reports from Dr. Neal, show ongoing 
treatment for sinusitis and low back pain.  A VA progress 
note, dated in April 2005, indicated that he was seen for 
pain to the left hip radiating to the knee.  He also 
complained of some urinary problems.  

At his personal hearing in August 2007, the veteran 
maintained that his anxiety and depression problem developed 
as a result of his left trigeminal neuropathy.  The veteran 
indicated that he has been receiving treatment for anxiety 
ever since he left military service.  The veteran reported 
that he sustained an injury to his right knee in service 
while on maneuvers; he stated that he fell down a cliff and 
ended up with a lava rock lodged in his knee cap.  The 
veteran related that the knee was bandaged up and he was 
placed on light duty.  The veteran testified that his low 
back and hips were injured while was participating in an 
anti-tank maneuver.  The veteran related that the driver of 
the tank received a call to move; as a result, he locked the 
gun in place and took off when the gun dismounted and came 
down on his lower back, injuring his back and hips.  The 
veteran indicated that he received treatment for a urological 
problem on several occasions during service; he stated that 
he continued to have problems and currently has problems with 
urination.  

The veteran reported that he had a dental procedure at the VA 
in August 1995; he noted that the dentist pulled the tooth 
but left the roots in.  The veteran indicated that he has 
been told that the tooth should have been sectioned and 
pulled.  The veteran related that the dentist subsequently 
tried to extract the roots but was unable to do so; he then 
developed infections in his sinuses which traveled into his 
eyes and ears.  The veteran indicated that he underwent sinus 
surgery to remove the root fragment; he stated that the 
fragment moved and he eventually coughed it up one Christmas 
Eve.  The veteran related that it took forever for the area 
to close up; he stated hat he subsequently lost all of his 
teeth and the bone in the jaw.  The veteran indicated that he 
has been diagnosed with rheumatoid arthritis which resulted 
from having had an infection in his body for a long time; he 
stated that the infection came directly from the extracted 
tooth.  The veteran indicated that the bone loss occurred 
when the VA dentist extracted the tooth and had to cut away a 
lot of his bone from the area of that jaw that had become 
infected.  The veteran stated that doctors have told him that 
he has an inner ear infection (balance problems) as a result 
of the dental surgery in August 1995.  


III.  Pertinent Laws and Regulations.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  Prior to October 10, 2006, the provisions 
of 38 C.F.R. § 3.310 directed, in pertinent part, that:  

a) General. Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  The Court clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The term, "disability", as contemplated by the 
VA regulations, means "impairment in earning capacity 
resulting from . . . [all types of] diseases or injuries 
[encountered as a result of or incident to military service] 
and their residual conditions. . . ." 38 C.F.R. § 4.1 (1990). 
. . .Such a definition of "disability" follows the overall 
statutory and regulatory purpose of the veterans' 
compensation law.  This purpose is reflected in the ratings 
system, which rates different mental and physical maladies 
based upon diminished earning capacity. . . . Hence, although 
"disability" is not defined by [§ 1153] for compensation 
purposes, the regulatory definition adopted [in 38 C.F.R. § 
4.1] is a reasonable one.  

The Court holds that the term "disability" as used in § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  As 
stated by the Secretary in his memorandum in response to the 
Court's November 9, 1994, order: To the extent [that] such 
additional disability is literally a result of "personal 
injury suffered or disease contracted in line of duty," under 
38 U.S.C. § 1110, service connection should be established.  
In such a case, the additional "disability" results from the 
original service-connected condition.  Thus, pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. Cf. 38 C.F.R. § 3.322 (1994) (in 
compensating for aggravation of a preservice disability by 
active service, it "is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule . . .").  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

On October 10, 2006, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 3.310.  The amended regulation, in 
pertinent part, states that:

a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (effective October 
10, 2006).  This case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
impact the outcome of the appeal.  

As to secondary service connection or compensation, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disease or injury; and (3) medical 
evidence establishing a nexus between the service-connected 
disability and the claimed disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  The Board finds that the 
provisions of 38 C.F.R. § 3.310 are equally applicable to 
claims for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

A.  Anxiety disorder, secondary to left trigeminal 
neuropathy.

The veteran contends that he has a nervous disorder, 
diagnosed as anxiety disorder and depression, secondary to 
his left trigeminal neuropathy.  He is in receipt of 
compensation for left trigeminal neuropathy, and the record 
shows that a psychiatric disorder has been diagnosed.  (See, 
e.g. VA outpatient treatment record of January 1995, 
diagnosing general anxiety disorder and major depression, 
treatment report from Dr. Jeter P. Taylor in October 2004, 
diagnosing PTSD, and VA examination in March 2005 indicating 
that the veteran had a depression disorder.  

However, there is no medical evidence in the record 
associating the veteran's anxiety disorder, depression and 
panic attacks with his left trigeminal neuropathy.  The 
veteran's lay opinion cannot be accepted as competent 
evidence of a medical nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Without competent evidence 
linking a current anxiety disorder to a service-connected or 
1151 disorder, the Board finds that the veteran's anxiety 
disorder is not proximately due to his left trigeminal 
neuropathy.  Thus compensation service connection for a 
nervous disorder as secondary to service-connected disability 
is denied.  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.  

B.  Right Knee Disorder.

The veteran claims that service connection is warranted for a 
right knee disorder, arguing that he currently has a right 
knee disorder related to service.  

Having carefully considered the evidence pertaining to this 
issue, the Board has concluded that service connection is not 
warranted for a right knee disorder.  In this regard, the 
Board notes that the service medical records are negative for 
complaints, diagnosis, or treatment for a right knee 
disorder.  The first diagnosis of a right knee disorder was 
in March 2002, over 27 years after active service.  Moreover, 
the competent evidence does not relate the currently 
diagnosed right knee disorder to active service.  Rather, 
following a VA examination in November 2005, the VA examiner 
noted that the veteran's complaints of pains in his hips and 
knees were more related to his morbid obesity.  

In short, the evidence supporting the veteran's claim is his 
own assertion, and the evidence showing that he currently has 
a right knee disorder, diagnosed as bursitis of the right 
knee.  The evidence against the veteran's claim is that there 
is no record of a right knee disorder in service or within 
the first post-service year.  There is no reliablle evidence 
relating the reported continuity of symptomatology after 
service to the current disability.  In other words, the 
evidence shows that the veteran did not have a right knee 
disorder in service, and there is no competent reliable of 
record relating his right knee to active service.  
Accordingly, a right knee disorder was not incurred in or 
aggravated by service.  The preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  

The Board has also considered the veteran's testimony that he 
injured his right knee in service.  The veteran is competent 
to report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno, 6 Vet. App at 470.  However, as a lay 
person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  To the extent that the 
veteran has reported having suffered a knee injury in service 
and having knee pain since that time, his statement is 
competent.  However, his statement is unsupported by 
contemporaneous records and, in view of the repeated in-
service normal findings, found to be not credible.   

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the treatment records, and 
the VA examination reports, outpatient treatment records, and 
current opinion, in light of the applicable law, and finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of evidence is against the 
veteran's claim, the Board is unable to grant the benefit 
sought.  

C.  Low back disorder.

The veteran essentially contends that he suffered a back 
injury while performing anti-tank duties in service; he 
states that a gun fell on his back.  However, service medical 
records are negative for complaints, findings, or diagnoses 
of a low back disorder.  The first documented evidence of 
back complaints is on VA treatment in November 1984.  At this 
time, the veteran reported that the low back pain over the 
past 4 days; the assessment was musculoskeletal strain.  A VA 
medical certificate, dated in April 1990, indicates that the 
veteran was seen for complaints of back pain of a 2 to 3 week 
history; he maintained that this was a service connected 
injury.  The veteran indicated that the pain radiated to the 
right hip.  Evaluation of the back revealed moderate right 
paralumbar spasm.  The assessment was R/O degenerative disc 
disease.  

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for low back disorder.  A back disorder is not 
shown in service or soon after service.  The first evidence 
of a back disorder is more than 10 years after service 
discharge.  While the evidence of record establishes the 
existence of a current back disorder, competent evidence has 
not been presented showing a link between the current back 
disorder and an in-service injury or disease.  

The veteran has reported that he has had low back pain ever 
since he injured his back while performing anti-tank duties 
in service.  The veteran is competent to provide evidence on 
injuries and symptoms.  However, the Board finds that his 
statements are not credible.  See Washington v. Nicholson, 19 
Vet. App. 362, 366-67 (2005) (The Board is required to assess 
the credibility of lay evidence.)  There is no 
contemporaneous evidence that the veteran suffered a low back 
injury during service nor was any low back disease present 
during service.  See Madden v. Gober, 125 F.3d 1477, 1480-81 
(Fed. Cir. 1997) (An appellant's claims can be contradicted 
by his contemporaneous medical history and complaints.).  
Further, the record contains no competent medical opinion 
that the current low back disorder is related to a disease or 
injury during service.  The veteran is not competent to 
provide a medical opinion.  Espiritu supra.  To the extent 
that he asserts that he has had a back disorder since 
service, his statements are unsupported and not credible.  
Absent reliable evidence of a causal nexus between a current 
disability of the back and service, the veteran is not 
entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disorder.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

D.  Degenerative joint disease of the hips.

The veteran has been diagnosed with bursitis of the hips.  On 
review of the evidence pertaining to this claim, the Board 
concludes that service connection is not warranted.  As noted 
previously, the service medical records are negative for any 
diagnosis or abnormal finding pertaining to the veteran's 
hips.  There is no evidence that a bilateral hip disorder, 
including degenerative joint disease or arthritis was 
manifest in service or within one year of separation.  
Rather, the pertinent records reflect normal findings.  A 
bilateral hip disorder was first identified in 2003, which 
was more than 26 years after service.  Additionally, no 
competent evidence of record relates it to service.  On the 
contrary, the VA examiner in November 2005 noted that the 
veteran's complaints of pains in his hips were more related 
to his morbid obesity than any issue stemming from his 
diabetes mellitus.  

In short, the evidence shows that the veteran did not have 
degenerative joint disease of the hips during a period of 
active duty or within one year of separation from a period of 
active duty, and that his degenerative joint disease of the 
hips is not otherwise related to active service.  The 
evidence demonstrates that the veteran's bursitis of the hips 
is not related to service.  Accordingly, degenerative joint 
disease of the hips was not incurred in or aggravated by 
service, nor may it be presumed to have so been incurred.  

The veteran has reported that he has had low back pain ever 
since he injured his hips while performing anti-tank duties 
in service.  In this regard, the Board notes that the veteran 
is competent to provide evidence on injuries and symptoms.  
However, the Board finds that his statements are not 
credible.  See Washington v. Nicholson, 19 Vet. App. 362, 
366-67 (2005) (The Board is required to assess the 
credibility of lay evidence.)  There is no contemporaneous 
evidence that the veteran suffered an injury to the hips nor 
was any bilateral hip disorder, including arthritis, present 
during service.  See Madden v. Gober, 125 F.3d 1477, 1480-81 
(Fed. Cir. 1997) (An appellant's claims can be contradicted 
by his contemporaneous medical history and complaints.).  
Further, the record contains no competent medical opinion 
that the current degenerative joint disease of the hips is 
related to a disease or injury during service.  The veteran 
is not competent to provide a medical opinion as to the cause 
of his bilateral hip disorder.  Espiritu supra.  To the 
extent that he asserts that he has had a bilateral hip 
disorder since service, his statements are unsupported and 
not credible.  Absent competent evidence of a causal nexus 
between a current disability of the hips and service, the 
veteran is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for degenerative joint disease of the 
hips.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Legal Analysis-Compensation under the provisions of 
38 U.S.C.A. § 1151.

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.  

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. § 1151 (a) filed on or 
after October 1, 1997, became effective September 2, 2004. 69 
Fed. Reg. 46,426 (August 3, 2004).  A review of the record 
reveals that the veteran's claim for compensation benefits 
was received in June 2004.  

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health-
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d) (2007).  

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004, while the 
veteran's appeal was pending.  69 Fed. Reg. 46,426 (Aug. 3, 
2004).  Given that the effect of the changes is to make VA 
regulations consistent with the changes previously made to 38 
U.S.C.A. § 1151, of which the veteran has been clearly 
advised, he is not prejudiced in the disposition of his 
claims herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

(A).  Hearing loss, left ear, bone loss, left upper jaw, and 
excessive tearing of the eyes.

The veteran maintains that the dental surgery in August 1995 
caused him to have infections in the area, which traveled 
into his ears, and has resulted in hearing loss, bone loss in 
the left upper jaw and excessive tearing of the eyes.  
However, he has no specific diagnosis of a hearing loss in 
the left ear, bone loss in the left upper jaw, or excessive 
tearing of the eyes.  There is no competent evidence that the 
veteran manifests any hearing loss in the left ear, bone loss 
or excessive tearing of the eyes that was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on VA's part or by an event not 
reasonably foreseeable.  

The veteran's contentions are not supported by his 
contemporaneous treatment records.  His lay assertions of 
additional disability caused by VA treatment hold no 
probative value in this case.  Espiritu, 2 Vet. App. at 494; 
38 C.F.R. § 3.159(a) (2007).  The benefit of doubt rule does 
not apply as the preponderance of evidence is against the 
claim.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001).  

(B).  Arthritis and Balance problems.  

The veteran also claims to manifest arthritis and balance 
problems as a result of VA treatment.  His medical records 
include assessments of degenerative joint disease and 
questionable positional vertigo.  However, there is no 
competent evidence that the veteran manifests any arthritis 
or balance problems that was caused by carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on VA's part or by an event not reasonably 
foreseeable.  His lay assertions of additional disability 
caused by VA surgical treatment in August 1995 hold no 
probative value in this case.  Espiritu, 2 Vet. App. at 494; 
38 C.F.R. § 3.159(a) (2005).  The benefit of doubt rule does 
not apply as the preponderance of evidence is against the 
claim.  Ortiz, 274 F. 3d. at 1365.  


ORDER

Compensation for anxiety disorder, depression and panic 
attacks, secondary to the left trigeminal neuropathy, is 
denied.  

Service connection for a right knee disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for degenerative joint disease of the hips 
is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
arthritis is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
balance problems is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for bone 
loss, left upper jaw is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hearing loss, left ear is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
excessive tearing of the eyes is denied.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

A.  Entitlement to service connection for a urological 
disorder.

Service medical records (SMRs) reveal that the veteran was 
diagnosed with unspecified urethritis in January 1976.  
Subsequently, in June 1976, the veteran was seen for a follow 
up evaluation for symptomatic dysuria and slight urethral 
discharge.  

Post service medical records show treatment for urinary tract 
infections.  In September 1998, he was diagnosed with a 
possible urinary tract infection.  Again, in October 2001, 
the veteran was again diagnosed with urinary tract infection.  
During a clinical visit on April 8, 2002, Dr. Neal noted that 
the veteran complained of pain in his right side radiating to 
the groin and the penis; he had some dysuria and hesitation 
on urination.  Dr. Neal stated that it sounded as if the 
veteran had a urinary tract infection.  A nursing note, dated 
May 26, 2004, reported that the veteran was seen at the walk-
in clinic with concerns about his kidneys; he indicated that 
his chiropractor told him that he may need to have his 
kidneys evaluated.  

The Board notes, however, that there is no medical opinion 
addressing the relationship, if any, between the veterans's 
claimed urological problems and service, or his diabetes 
mellitus.  Specifically, the nature of any urological 
disorder should be identified for the record and an opinion 
should be obtained as to whether the veteran has a urological 
disorder which had its onset in service, or which is 
proximately due to his diabetes mellitus.  See 38 C.F.R. 
§ 3.159(c) (4).  

B.  Compensation under 38 U.S.C.A. § 1151 for chronic sinus 
disorder.

The veteran essentially contends that he developed a chronic 
sinus disorder as a result of a surgical procedure performed 
at a VA Medical Center (VAMC) on August 16, 1995.  

During an office visit in December 2001, Dr. Green B. Neal 
noted that the veteran had severe chronic sinusitis as a 
result of botched dental surgery.  

During an ENT consultation in August 2003, it was noted that 
the veteran was referred due to recurrent left facial 
swelling and a long history of dental problems requiring 
surgery.  It was noted that the veteran was construed to have 
sinusitis for which he had been treated for a prolonged 
period of time.  The examiner noted that the veteran had not 
had a recent CAT scan and one completed the previous day was 
completely normal; he stated that, since the symptoms 
persist, it was more likely since he has a normal examination 
that this is ongoing problems from the dental procedures.  
The examiner suggested that the veteran be re-evaluated by 
the dentist.  

The veteran has not been examined to determine whether his 
current sinusitis is related to the tooth extraction in 
August 1995.  There is insufficient evidence to make a 
determination as to whether the veteran is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
chronic sinus disorder.  Under the circumstances here 
presented, the Board believes that obtaining a medical 
examination and nexus opinion are necessary.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the Board 
must, regrettably, once again REMAND this case to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., for 
the following actions: 

1.  The RO should arrange for a VA 
urological examination of the veteran for 
the purpose of ascertaining the etiology 
of any urological disorder(s) found 
present.  The claims file must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
indicated test and studies deemed 
necessary should be conducted.  The 
examiner must be requested to express an 
opinion as to whether any urological 
disorder(s) found on examination is/are 
due to the service-connected diabetes 
mellitus or and the in-service 
manifestations.  The examiner should 
discuss the rationale for the opinion.  

2.  The AOJ should send schedule the 
veteran for a VA examination.  The 
examiner should express an opinion as to 
whether the veteran has additional 
disability, manifested by chronic sinus 
disorder, as a result of the August 1995 
dental surgery.  If so, the examiner 
should provide an opinion as to whether 
any additional disability due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or other 
instance of fault on the part of VA in 
furnishing surgical treatment, or an 
event not reasonably foreseeable? A 
complete rationale should accompany any 
opinion provided.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 


 Department of Veterans Affairs


